Case 2:20-cv-01023-MRW Document 22 Filed 09/21/20 Page 1 of 1 Page ID #:78




  1
  2
  3
  4
  5
  6
  7                                UNITED STATES DISTRICT COURT
  8
                    CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
  9
 10
      MID-CENTURY INSURANCE COMPANY, ) Case No.: 2:20-cv-01023-MRW
 11                                       )
                                            Judge: Michael R. Wilner
 12                  Plaintiff,           )
                                          )
 13          v.                           )
                                          ) ORDER OF DISMISSAL
 14   HOME DEPOT U.S.A., INC.; and DOES 1 )
 15   through 25, inclusive,              )
                                          )
 16                  Defendants.          )
                                          )
 17                                       )
                                          )
 18
                                          )
 19
 20
             Pursuant to the Parties’ joint motion for dismissal under Fed. R. Civ. P. 41, the Court
 21
      hereby dismisses this action with prejudice, each party to bear their own fees and costs.
 22
 23
             6HSWHPEHU  
      DATED: ________________                      ________________________________
 24
                                                   Honorable Michael R. Wilner
 25                                                United States 0DJLVWUDWH Judge

 26
 27
                                                       1
 28

                                         ORDER OF DISMISSAL
